Order unanimously modified to the extent of denying the separate motions of the defendants to dismiss this action for lack of prosecution on condition that the plaintiffs pay to the defendants one full bill of costs to date, together with the costs and disbursements of this appeal, within 30 days after service of a copy of this order, with notice of entry, and, as so modified the order appealed from is affirmed, with $20 costs and disbursements to the appellants.
Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.